Citation Nr: 1721455	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  16-24 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUES

Entitlement to death pension (survivor's pension).


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service July 1950 to March 1954.  The Veteran died in June 2015.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2015 decisional letter of the Department of Veterans Affairs (VA), Pension Management Center (PMC) in Milwaukee, Wisconsin.   

The Board notes that the Veteran had a claim for Special Monthly Compensation benefits pending at the time of his death.  The appellant filed a timely claim for accrued benefits, which may also be considered as a claim for substitution of the Veteran.  The Board does not have jurisdiction over the issue; it is currently before the being handled by the appropriate RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The appellant's income exceeds the maximum amount allowed to be entitled to nonservice-connected death (survivor's) pension.


CONCLUSION OF LAW

The criteria for death (survivor's) pension have not been met. 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.3 (b)(3), 3.23, 3.271, 3.272, 3.273 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Legal Criteria

Death pension benefits are generally available for surviving spouses, as a result of the Veteran's nonservice-connected death. See 38 U.S.C.A. § 1541 (a).  An appellant is entitled to these benefits if the Veteran served for 90 days or more, part of which was during a period of war; or, if the Veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the appellant meets specific income and net worth requirements. See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3 (b)(4).

A surviving spouse will be paid the maximum rate of death pension, reduced by the amount of countable income. 38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  If the surviving spouse's income exceeds the maximum rate of pension, he or she is ineligible to receive death pension payments.  In determining income for this purpose, payments of any kind from any source, including salary, retirement or annuity payments, or similar income, which has been waived, are counted as income during the 12-month annualization period in which received unless specifically excluded. 38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  Exclusions from income include the expenses of the Veteran's last illness and burial and for the Veteran's just debts, debts not incurred to secure real or personal property, if paid by the appellant. 38 C.F.R. § 3.272(h).  Such expenses may be deducted only for the 12- month annualization period in which they were paid. 38 C.F.R. § 3.272(h). Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid, may be excluded from an individual's income for the same 12-month annualization period, to the extent they were paid. 38 C.F.R. § 3.272(g).



The monthly rate of pension shall be computed by reducing the applicable maximum annual pension rate (MAPR) by the countable income on the effective date of entitlement, dividing the remainder by 12 and rounding the result down to the nearest whole dollar amount. 38 C.F.R. § 3.273(a).  

Analysis

The Veteran, who served for more than three years during a period of war, had the requisite service for death pension benefits; however, the appellant does not meet the specific income requirement.  Thus, she is not entitled to death pension benefits. 

As noted above, the Veteran died in June 2015.  A June 2015 VA Form 21-534EZ reflects that the appellant reported an income of $1,223.00 from the Social Security Administration (SSA) and $50.00 from a private pension; she has no dependents.  She did not list any unreimbursed medical expenses, but listed $10,524.50 in funeral expenses.  A June 2015 VA Form 21-601 reflects that she was reimbursed $9,000.00 for the funeral expenses from an insurance policy; this can be considered as income or reimbursement.  In December 2015, the appellant was awarded $1,250 in VA burial and funeral expenses.  The appellant listed accrued medical expense amounts as unknown.  In another VA Form 21-534EZ, the appellant listed SSA income of $1,245.00 per month, and private pensions of $55.58 and $27.00 per month.  She also listed expected total dividends and interest of $14.58 for the 12 month period following the Veteran's death, and listed the funeral expenses noted above.

An SSA income report reflects that the appellant received a monthly benefit credited amount of $1,349.90 beginning in June 2015, and $1,350.80 beginning in December 2015.  Her SMI (supplementary medical insurance) premium amount was $105.80.  Thus, her SSA income was $1,244.10 beginning in June 2015, and $1,245.00 beginning in December 2015.  

The MAPR for a widow without dependents was $8,630 effective December 1, 2014, and for 2015, and $8,656 effective December 1, 2106.  The appellant's income, as noted above (including consideration of the medical expenses listed in the Statement of the Case (SOC) of $1,264.00 and the last expenses), exceeds the maximum allowable income.  Thus, she is not entitled to death pension.

The Board notes that in the January 2017 SOC, the PMC listed retirement income of $666 from one source; this would be the $55.58 (reported by the appellant) times 12 months.  The PMC also listed retirement income of $32,400 from another source; this would be $2,700.00 times 12 months; however, and importantly, the Board finds that the amount of retirement income reported by the appellant was $27.00 and not $2,700 a month.  Thus, her yearly income was $324 and not $32,400 from that source.  In sum, she had total non-SSA retirement/pension income of $990.96 a year.  (i.e. $55.58 plus $27.00 =$82.58; $82.58 times 12 = $990.96) (Using her earlier reported private income of $50.00 (rather than $55.58) plus $27.00 = 924.00).  Nonetheless, even using the lesser amount, she still exceeds the maximum allowable income limit when it is added to her SSA benefits.  The Board has also considered the funeral expenses paid by the appellant of $10, 524.50; however, the appellant was reimbursed $9,000 by insurance and $1,250 by VA.

Although sympathetic to the appellant's situation, the Board finds that death (survivors) pension is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).   



ORDER

Entitlement to death pension (survivor's pension) is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


